Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending and are subject to a Restriction Requirement.

Election/Restrictions
Invention 1: Claims 1-15 are related to 704/270, G010L15/30 directed to Distributed recognition, e.g. in client-server systems, for mobile phones or network applications. 
Invention 2: Claims 16-19 are related to 704/270, G10L15/063 directed to training and adaptation to particular requirements. 
Invention 3: Claim 20 is related to 704/270, G010L2015/223 directed to execution of a spoken command. 

Claim 1 is directed to distributed processing of a voice command on a group of assistant devices according to the models stored on each of the devices.
1. A method implemented by one or more processors, the method comprising: 
generating an assistant device group of disparate assistant devices, the disparate assistant devices including at least a first assistant device and a second assistant device, wherein, at a time of generating the group: 
the first assistant device includes a first set of locally stored on-device models utilized in locally processing assistant requests directed to the first assistant device, and 
the second assistant device includes a second set of locally stored on-device models utilized in locally processing assistant requests directed to the second assistant device; 
determining, based on corresponding processing capabilities for each of the disparate assistant devices of the assistant device group, a collective set of locally stored on-device models for utilization in cooperatively locally processing assistant requests directed to any of the disparate assistant devices of the assistant device group; 
in response to generating the assistant device group: 
causing each of the disparate assistant devices to locally store a corresponding subset of the collective set of locally stored on-device models, including causing the first assistant device to purge one or more first on-device models of the first set to provide storage space for the corresponding subset locally stored on the first assistant device and causing the second assistant device to purge one or more second on-device models of the second set to provide storage space for the corresponding subset locally stored on the second assistant device, and 
assigning one or more corresponding processing roles to each of the disparate assistant devices of the assistant device group, each of the processing roles utilizing one or more corresponding of the locally stored on-device models; and 
subsequent to assigning the corresponding processing roles to each of the disparate assistant devices of the assistant device group: 
detecting, via microphones of at least one of the disparate assistant devices of the assistant device group, a spoken utterance, and 
responsive to the spoken utterance being detected via the microphones of the assistant device group, causing the spoken utterance to be cooperatively locally processed by the disparate assistant devices of the assistant device group and utilizing their corresponding processing roles. 

Claim 16 is directed to steps assigned to be performed by a lead device.
16. A method implemented by one or more processors of an assistant device, the method comprising: 
in response to determining that the assistant device is included in a group of assistant devices that includes the assistant device and one or more additional assistant devices: 
determining that the assistant device is a lead device for the group; 
in response to determining that the assistant device is the lead device for the group: 
determining, based on processing capabilities of the assistant device and based on received processing capabilities for each of the one or more additional assistant devices: 
a collective set of on-device models for utilization in cooperatively locally processing assistant requests directed to any of the disparate assistant devices of the assistant device group; and 
for each of the on-device models, a corresponding designation of which of the assistant devices of the group will locally store the on-device model; 
communicating with the one or more additional assistant devices to cause the one or more additional assistant devices to each locally store any of the on-device models having the corresponding designation for the additional assistant device; 
locally storing, at the assistant device, the on-device models having the corresponding designation for the assistant device; and 
assigning one or more corresponding processing roles, for cooperative local processing of assistant requests directed to the group, to each of the assistant devices of the group. 

Claim 20 is directed to storing models on an assistant device such that the assistant device may process a voice command locally on the device.
20. A method implemented by one or more processors of an assistant device, the method comprising: 
determining that an assistant device has been removed from a group of disparate assistant devices, the group having had included the assistant device and at least one additional assistant device, wherein, at a time of the assistant device being removed from the group: 
the assistant device locally stored a set of on-device models, the set of on-device models being insufficient for fully processing, locally at the assistant device, a spoken utterance that is directed to an automated assistant; and 
in response to determining that the assistant device has been removed from the group of assistant devices: 
causing the assistant device to purge one or more of the on-device models of the set, and to retrieve and locally store one or more additional on-device models, wherein subsequent to retrieving and locally storing the one or more additional on-device models the assistant device, the one or more additional on-device models and any remaining of the on-device models of the set can be utilized in fully processing, locally at the assistant device, the spoken utterance that is directed to the automated assistant.

Inventions 1, 2, and 3 are directed to related to processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

In this case Inventions 1 and 2 and 3 are related to personal assistant devices. However, these three inventions as noted above are not capable of being used together as invention 1 deals with generating a group of assistant devices that share the same models, whereas invention 2 relates to the functions and role of a lead device when dealing with an existing group of assistant devices (not generating a group) and having different models stored on each of the devices (as opposed to having the same set of models on all the devices of the group), and invention 3 relates to management of models on an assistant device that is not part of a group (expelled from group). 
Accordingly, the 3 inventions have materially different designs, modes of operation, functions, and effects, therefore satisfying element (1) in determining distinctness. Invention 1 creates a group of assistant devices; Invention 2 deals with a group that is in existence; and Invention 3 effectively deals with a single assistant device; it mentions a group but begins by expelling the assistant device from the group and hence deals with the single assistant device.  Each situation is different and has its own considerations.  The preamble of Claim 1 (invention 1) does not specify any location for performance of the steps of the process and thus indicates the distributed nature of processing.  The preamble of Claims 16 and 20 indicate that the steps of the process are executed on one single assistant device.  In Claim 16 (invention 2) the single device is the lead device of a group and in Claim 20 (invention 3) the single device is all on his own.

Further, the claims do not overlap in scope and are mutually exclusive, therefore satisfying element (2) in determining distinctness.  The 3 inventions deal with mutually exclusive scopes of creation of a group; considerations regarding the lead device of an existing group; and the situation where a single device is not part of a group.

Finally, the claims are not obvious variants of each other and would not be obvious, therefore, satisfying element (3) in determining distinctness.  Inventions 1, 2, and 3 are not obvious variants.  These are 3 groups of only “process” / “method” claims and not a set of process, device, computer-readable medium claims.  That is one indication albeit not conclusive proof of varying scopes and nonobvious variants.  Further, as provided above, inventions 1 and 2 pertain to different aspects of groups and invention 3 does not pertain to a group.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification 
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIBA SIRJANI/Primary Examiner, Art Unit 2659